Citation Nr: 1023978	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk







INTRODUCTION
	
The Veteran had service from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
November 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denying the 
Veteran's claim for service connection for a lumbar spine 
disorder.  


FINDING OF FACT

A chronic lumbar spine disorder was not present during 
service or within a year after, and is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), rev'd on other grounds, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct. 1696, 1706 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the Veteran's appeal.  

The Veteran contends that his current lumbar spine disorder 
is attributable to an incident which occurred during service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498, 511 (1995); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Lumbar Spine Disorder
 
In March 1971, while in service, the Veteran injured his back 
lifting coils of wire.  The Veteran was treated for this 
injury with Robaxin.  After this incident the service 
treatment records (STRs) are silent for any other complaints, 
treatments or diagnoses of back related problems.  The 
Veteran's January 1972 separation examination indicates that 
clinical evaluation of his spine was normal.

In 1982, ten years after service, the Veteran sought medical 
care for lower back pain which occurred due to the Veteran 
carrying boxes upstairs.  The Veteran then sought treatment 
again in 1989 for back pain incurred while he was rolling 55 
gallon drums into a truck.  In December 2005, the Veteran 
sought treatment for back pain after he bent over while 
sitting on steps.  Two weeks after the back pain in 2005 the 
Veteran was also in a motorcycle accident which caused back 
problems.

In 2007 a VA examiner concluded that the Veteran had a lumbar 
strain, but that it was unlikely that the Veteran's current 
back problems were related to service.  The examiner stated 
the problem in service seemed to be minor and was resolved at 
his discharge from service.  The examiner also noted there 
were at least three instances of back injury after discharge 
which would be more likely to be the cause of his current 
back pain.

In April 2008, the Veteran's private physician, Dr. B., who 
treated the Veteran for the incidents in 1982, 1989, and 
2005, stated in his opinion that the low back injuries were 
more likely than not a direct result of his military injury 
in 1971.  Dr. B. had never expressed this opinion regarding 
the Veteran until this statement in 2008.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The statement does 
not go into any detail as to why in his medical opinion he 
believes the Veteran's lumbar strain is related to the injury 
in service.  There is no rationale given nor any discussion 
of the medical evidence or history.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board 
discounts the probity of the medical opinion because the 
physician not give any rationale for his opinion or discuss 
the medical record.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-1 (1993) (in evaluating the probative value of competent 
medical evidence, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."). 

Therefore, the VA examiner's opinion carries more weight.  
The VA examiner's opinion discusses the current diagnosis, 
the Veteran's entire medical history and other possible 
causes of the back pain.   Since there is no credible 
evidence that the Veteran's back pain is related to service, 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a lumbar strain.  The appeal 
is denied.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


